Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for property damages suffered as a result of a fire which spread to his lands from an adjacent farm. It is claimed that this fire was caused through the negligent act of certain employees and patients of the Anna State Hospital. There does not appear to be any objections on behalf of the defendant as to the liability of the State in this case. However, the State does object to the amount of claimant’s claim $650.00. The defendant claims that from all the evidence in the matter that $225.00 would be proper and sufficient award on this claim. This court is of the opinion that $225.00 is a sufficient and reasonable award and therefore recommends that claimant be awarded the sum of $225.00.